Citation Nr: 1034428	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-17 345	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Entitlement to an effective date earlier than June 2, 1999, 
for the grant of service connection for a low back disability.

2.  Entitlement to an effective date earlier than April 9, 2004, 
for the grant of a separate rating for associated radiculopathy 
of the left lower extremity.

3.  Entitlement to an initial rating higher than 10 percent for a 
left knee disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 
1954 to November 1956.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for a low back 
disability and assigned an effective date of June 2, 1999.

This appeal is also from a September 2005 RO decision that 
additionally granted a separate rating for the associated 
radiculopathy of the left lower extremity effective September 2, 
2004.  An earlier effective date of April 4, 2004, was assigned 
in a May 2009 RO decision.  The Veteran continued his appeal for 
an even earlier effective date.  Cf. AB v. Brown, 6 Vet. App. 35, 
38 (1993).  This derivative claim was characterized as an earlier 
effective date for the grant of service connection in the 
February 2009 Board remand based on the Veteran's September 2, 
2004, letter.  However, as this claim arose in the context of him 
requesting a higher initial rating for his underlying low back 
disability, rather than as a free-standing claim for service 
connection, it is more appropriately characterized as an earlier 
effective date for an increased rating.

In June 2010, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge of the Board, commonly 
referred to as a Travel Board hearing.

That February 2009 Board decision granted service connection for 
a left knee disability, and the May 2009 RO decision assigned an 
initial 10 percent rating for this disability.  The Veteran is 
appealing for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  This claim requires further 
development, however, so the Board is remanding it to RO via the 
Appeals Management Center (AMC) in Washington, DC.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a low 
back disability on December 29, 1992, which the RO denied in 
December 1993 and he appealed.

2.  On May 12, 1999, the RO notified the Veteran that the claims 
file was being sent to the Board and that all further 
correspondence regarding the claim should be sent directly to the 
Board.

3.  Shortly thereafter, however, on June 2, 1999, the Veteran 
submitted a supporting medical nexus opinion, instead, to the RO 
(rather than directly to the Board).

4.  And as an unfortunate consequence, on June 24, 1999, the 
Board issued a decision denying the Veteran's claim for service 
connection for a low back disability - but without consideration 
of the June 2, 1999, medical nexus opinion since it had not been 
associated with the claims file.

5.  Nevertheless, when issuing that June 24, 1999 decision, the 
Board had constructive - albeit not actual - notice of this 
June 2, 1999 supporting medical nexus opinion.

6.  The Veteran's claim for service connection for a low back 
disability since has been granted in September 2002 based on that 
June 2, 1999, medical nexus opinion that he earlier submitted.

7.  Although the Veteran has had a pending claim concerning his 
low back disability since December 1992, the associated 
neurological symptoms affecting his left lower extremity were 
first demonstrated at a compensable level during his April 9, 
2004, VA examination.




CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of 
December 29, 1992 (the date of receipt of the initial claim) for 
the eventual grant of service connection for the Veteran's low 
back disability.  38 U.S.C.A. §§ 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.400, 20.1100 (2009).

2.  The criteria are not met, however, for an effective date 
earlier than April 9, 2004, for the assignment of a separate 
rating for the associated lower extremity radiculopathy.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000  
(VCAA), VA has a duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
effective date assigned following the granting of service 
connection for his low back disability and the assignment of 
separate ratings for associated radiculopathy of the 
lower extremities.  In such cases in which service connection for 
the underlying claim is granted, the claim as it arose in its 
initial context has been substantiated.  Therefore, additional 
VCAA notice is not required concerning a "downstream" issue 
(either the rating and/or effective date assigned for the 
disability) because the initial intended purpose of the notice 
has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



VA's General Counsel also has held that no additional VCAA notice 
is required in this circumstance for such a downstream issue, and 
that a Court decision suggesting otherwise is not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  The Board is bound by the General Counsel's 
opinion, as the Chief Legal Officer of the Department.  38 
U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice 
letter in this situation concerning the downstream earlier-
effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case (SOC) if the 
disagreement is not resolved.  And since the RO issued an SOC in 
August 2009 addressing the downstream effective-date claim, which 
included citation to the applicable statutes and regulations and 
a discussion of the reasons and bases for not assigning an 
earlier effective date, no further notice is required.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 
17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of 
the downstream effective-date claims has been accomplished, and 
therefore appellate review of these claims may commence without 
prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (indicating that as the pleading party, the Veteran, 
not VA, has the evidentiary burden of proof for showing how a VA 
notice error in timing or content is unduly prejudicial, 
meaning outcome determinative.  The Veteran and his 
representative have not made any such pleading or allegation in 
this particular instance.

Moreover, as will be explained, resolution of this claim 
ultimately turns on when he filed his claim, so an examination 
and opinion are not needed to fairly decide his claim.  See 38 
U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  
See also Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (indicating 
a "retrospective" medical opinion may have been warranted in a 
different circumstance, where information was needed concerning 
the severity of a disability decades prior).  Here, though, the 
Board is granting an earlier effective date for the Veteran's 
low back disability all the way back to when he first filed this 
claim, so the maximum possible benefit and, indeed, the effective 
date he is requesting.

And the Board also already has sufficient medical and other 
evidence in the file to determine when the associated neuropathy 
affecting his lower extremities was first shown to the required 
separately compensable level.

Accordingly, the Board finds that no further notice or assistance 
is needed to meet the requirements of the VCAA.

II.  Effective Date Earlier than June 2, 1999, for Grant of 
Service Connection for the Low Back Disability

A.	The Grant of Service Connection

The Veteran is seeking an earlier effective date for the grant of 
service connection for his low back disability.  Based on the 
unique circumstances of this case, the Board finds that the 
effective date should be the date of the original claim for 
service connection, December 29, 1992, so earlier than what he 
now has.

The Veteran first filed a claim for service connection for a low 
back disability (lumbar scoliosis) on December 29, 1992.  In a 
December 1993 rating decision, the RO denied his claim and he 
appealed to the Board.  38 C.F.R. § 20.200.

In a letter dated May 12, 1999, the RO informed the Veteran that 
his claims file (containing all evidence concerning his case) was 
being forwarded to the Board and that any new request for a 
hearing or to appoint or change representation or any additional 
evidence should not be submitted to the RO, but instead directly 
to the Board.

In response, the Veteran submitted a supporting medical nexus 
opinion along with a letter dated May 31, 1999, but to the RO 
instead of directly to the Board.  This evidence was date-stamped 
June 2, 1999.  It was not forwarded to the Board.  It is unclear 
whether the Veteran was aware that his claims file already had 
been sent to the Board at the time he submitted this supporting 
medical evidence.  

On June 24, 1999, the Board issued a decision denying the 
Veteran's claim for service connection for a low back disability.  
The medical opinion date-stamped June 2, 1999, was not discussed 
in that Board decision because this additional evidence had not 
yet been associated with the claims file for consideration.  
There is no indication the Board was aware of this additional 
evidence.

After the issuance of that Board decision, the claims file was 
returned to the RO.  The RO treated the June 2, 1999, evidence as 
a petition to reopen this previously denied claim and immediately 
began processing the new claim.  In August 1999, the RO denied 
the Veteran's petition to reopen this claim and, in response, 
he submitted his disagreement in writing.  In a September 2002 
rating decision since issued, the RO granted service connection 
for his low back disability based on the medical opinion he had 
earlier submitted on June 2, 1999, and assigned an effective date 
of June 2, 1999, coinciding with the receipt of this additional 
evidence.

Clearly, though, this June 2, 1999, filing just a relatively few 
days before the Board's June 24, 1999, decision should not be 
considered a petition to reopen the claim concerning the low back 
disability as this claim was still pending on the date of receipt 
of this additional supporting evidence.  Based on the condensed 
timeframe in which these events in question occurred, it is 
unclear who ultimately should have or could have acted 
differently and, therefore, who should bear the brunt of the 
responsibility for this miscommunication.  If the Veteran had 
indeed received the RO's May 12, 1999, letter and mailed the 
evidence, as recommended, directly to the Board, instead of to 
the RO, the Board may have found in his favor or, perhaps at the 
very least, may have remanded the claim to the RO for further 
development (rather than denying the claim outright).  Or if the 
RO had realized sooner that the claims file was with the Board 
and immediately forwarded this new evidence to the Board prior to 
the issuance of the Board's decision, the outcome equally may 
have been different and in the Veteran's favor.



As a general rule, unless the Chairman orders reconsideration, 
the Veteran appeals the Board's decision, or one of the other 
exceptions to finality apply (such as the decision is 
collaterally attacked and it is determined the decision was 
clearly and unmistakably erroneous), all Board decisions are 
final and binding on the date stamped on the face of the decision 
and are not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The presumption of administrative regularly would dictate that 
the Veteran was on notice as of May 12, 1999, and anything he 
sent to the RO after that date, rather than directly to the 
Board, would be his error (not VA's).  See Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) (the "presumption of regularity" 
applies to the official acts of public officers, and in the 
absence of clear evidence to the contrary, it must be presumed 
that they have properly discharged their official duties).  
However, the Board finds this to be far too onerous a standard to 
hold the Veteran responsible for his evidence not being received 
by the Board prior to the issuance of its decision.  Even if the 
notice letter was sent out on May 12th as dated, it is entirely 
possible that the Veteran did not have the letter on May 31st 
when he sent his evidence to the RO.  Also, as the letter gave 
him 90 days to submit additional evidence, he could well have 
presumed that his evidence would be forwarded to the Board prior 
to it issuing a decision.

Likewise, the Board does not find that the Board's decision was 
in error as it was based on the evidence in the claims file at 
the time of the Board's review.  The June 24, 1999, decision is 
an adequate review and analysis of that evidence.  There is 
nothing in the claims file indicating or even suggesting the 
Board had any actual notice that new evidence had been submitted 
to the RO and needed to be considered.  While the VCAA requires 
VA to assist a Veteran with his claim, "the duty to assist is not 
always a one-way street.  If a [V]eteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).



Here, having received a claims file that was certified by the RO 
to be complete and contained a notice to the Veteran that the 
file was with the Board and that all additional evidence should 
be sent directly to the Board (rather than to the RO), the Board 
was not then seemingly responsible for further inquiry at the RO 
level for additional evidence that was unassociated with the 
claims file.

Neither does the Board find that the RO acted in error.  After 
notifying the Veteran and forwarding the file to the Board, the 
RO would not then have anticipated the submission of further 
evidence on the claim to the RO rather than directly to the 
Board.  The Board does not find that the RO was in any way 
negligent in failing to recognize that the evidence it received 
was in connection with the appeal it had just forwarded to the 
Board, that it had not been submitted to the Board as well as 
the RO, and that it was the "key" piece of evidence necessary 
to prove the Veteran's claim.

So, ultimately, the analysis becomes who should bear the burden 
when neither party acted in error, or that their error was so 
relatively minor as to be inconsequential.  Courts, however, 
often have recognized VA's uniquely pro-Veteran perspective.  
It is pertinent to note in this regard that Congress has created 
the Veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 
(Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
and Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a 
duty to fully and sympathetically develop a claimant's claim to 
its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  Indeed, this is intrinsic to the benefit-of-the-doubt 
doctrine, where reasonable doubt regarding all material 
determinations is resolved in his favor.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.

As the June 2, 1999, supporting medical nexus opinion was 
sufficient to establish service connection and was received prior 
to the issuance of the June 24, 1999 Board decision, the Board 
had constructive - albeit not actual - notice of this 
additional evidence.  Cf. Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Board therefore finds that the Veteran's claim for service 
connection for his low back disability should be granted back to 
the initial December 29, 1992 date of filing of this claim, 
despite the fact that the "key" or critical evidence to the 
disposition of this claim was incorrectly submitted to the RO 
rather than directly to the Board.

In light of the foregoing, the Board does not find it necessary 
to discuss the alternate theory of entitlement based on clear and 
unmistakeable error (CUE) in the December 1993 rating decision, 
which as discussed in the Board's February 2009 remand is 
procedurally flawed as it collaterally attacks a non-final 
decision.

B.	 Disability Rating from December 29, 1992, to June 2, 1999

The Board's February 2009 decision discussed the appropriate 
rating for the Veteran's low back disability from June 2, 1999, 
forward.  Based on the foregoing, it bears discussion of the 
appropriate rating for this disability from the "new" effective 
date of service connection - December 29, 1992, to the formerly 
assigned date of June 2, 1999.

The earlier effective date for the grant of service connection 
does not necessarily extend the assigned 40 percent rating back 
to the earlier date.  In Meeks v. West, 12 Vet. App. 352 (1999), 
the Court held that the percentage evaluation awarded in 
conjunction with the original grant of service connection is not 
controlled by the laws and regulations referable to the effective 
dates of service connection, but by the laws and regulations 
referable to the effective date of an increased rating.  Under 38 
U.S.C.A. § 5110(b)(2), the effective date of an award of 
increased compensation shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2).



The Board notes that there is no diagnostic code for idiopathic 
scoliosis, as it is generally believed to be a developmental 
deformity, so not a disease or an injury for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Traumatic scoliosis, 
on the other hand, is rated based on the pathology that caused 
the curvature - either fracture or muscle injury.  In this case 
the Veteran's congenital condition was service connected based on 
aggravation of this condition during his military service and, 
thus, may be rated based on analogy of his symptoms to similar 
conditions, see 38 C.F.R. § 4.20, although subtracting out or 
deducting the amount of disability that preceded his military 
service, see 38 C.F.R. § 4.22.  See also VAOPGCPREC 82-90; 
Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  
See, too, Winn v. Brown, 8 Vet. App. 510, 516 (1996).

During this time period at issue, low back disabilities were 
rated under DC 5292 for limitation of motion of the lumbar spine, 
DC 5293 for intervertebral disc syndrome, and DC 5295 for lumbar 
strain.  See 38 C.F.R. § 4.71a, DC 5292, 5293, 5295 (1992).  

DC 5292 provided a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of motion, 
and a 40 percent rating for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (1992).  The words "slight," 
"moderate," and "severe" were not defined in the Rating Schedule.  
But later versions of the Rating Schedule list normal ranges of 
motion of the thoracolumbar spine (combined thoracic and lumbar 
segments) as to 90 degrees of flexion, 30 degrees of extension, 
30 degrees of lateral flexion, and 30 degrees of rotation.  See 
38 C.F.R. § 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 2003).



DC 5293 provided for a 10 percent rating for recurring attacks of 
mild IVDS; a 20 percent rating for recurring attacks of moderate 
IVDS; and a 40 percent rating for recurring attacks of severe 
IVDS with intermittent relief.  A 60 percent rating required 
pronounced IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (1992).

DC 5295 provided for a noncompensable rating for slight 
subjective symptoms of lumbosacral strain; a 10 percent rating 
for lumbosacral strain with characteristic pain on motion; a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward banding, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating for 
severe lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion. 
38 C.F.R. § 4.71a, DC 5295 (1992).

The pertinent medical evidence of the Veteran's low back 
condition as included in the Board's June 1999 decision is as 
follows.

An October 1992 X-ray report noted substantial scoliosis and 
degenerative changes in the lumbar spine.  There was no 
significant interval change from a July 1990 study.  An October 
treatment note contained an assessment of spinal scoliosis, 
but no opinion regarding its etiology.  

A December 1992 consultation report from K. Antonios, M.D., noted 
the Veteran had scoliosis and that he complained of numbness and 
low back pain that radiated into his left lower extremity.  The 
examination was positive for severe scoliosis and moderate 
limitation of motion.  He had pain mainly on the right side of 
his lumbar spine, without radiation or numbness during that 
examination.  Straight leg raising was positive at 90 degrees.  
The neurological examination was within normal limits, except for 
decreased left ankle reflex.  The diagnostic assessment was 
severe degenerative joint disease and scoliosis of the lumbar 
spine.  The report of that evaluation did not offer or contain an 
opinion regarding the etiology of the scoliosis of the Veteran's 
lumbar spine.  

During an October 1993 VA orthopedic examination, the Veteran 
stated that he had first become aware of a curvature of his spine 
in 1956 when X-rays were done.  Examination revealed that the 
right iliac crest was three inches higher than the left.  The 
right shoulder was two inches higher than the left.  Scoliosis of 
the spine and a list to the left were noted.  The list was at 
least 10 degrees when he was standing at rest.  The range of 
motion was limited in all movements, except left lateral 
rotation.  The impression was rotoscoliosis of the spine.  The 
report is negative for an opinion regarding the onset or possible 
aggravation of the Veteran's scoliosis during service.  

During an August 1996 VA orthopedic examination, the Veteran 
complained of central low back pain.  On examination he had a 
thoracolumbar scoliosis with a prominent lumbar curve, as well as 
a mild rotational deformity.  The scoliosis did not appear to 
correct with lateral bending.  The musculature of his back was 
normal, without evidence of atrophy.  He had normal motor and 
sensory of both lower extremities.  He had a stable gait with a 
slight left-sided limp.  X-rays showed a marked right lumbar 
scoliosis with a compensatory left thoracic curve.  Some moderate 
multi-level degenerative arthritis was present throughout the 
thoracolumbar spine.  The diagnosis was idiopathic/degenerative 
scoliosis of the thoracolumbar spine with a primary lumbar curve 
and compensatory thoracic curve.  

Based on this evidence, the Veteran's condition between December 
1992 and June 1999 would be most appropriately rated at the 20 
percent level for moderate limitation of motion under DC 5292.  
There is no evidence of severe limitation of motion to warrant 
the higher 40 percent rating.  The Board also finds that a 
disability rating higher than 20 percent is not warranted based 
on functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine as there was no evidence that 
the motion of his low back was further limited on repetitive or 
prolonged use by pain, weakness and fatigability.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).

The Veteran also would not be entitled to a higher rating if 
rated alternatively under DC 5293 because he demonstrated only 
mild symptoms of radiculopathy, such as a positive straight leg 
raise at 90 degrees on the right and a decreased left ankle 
reflex during his December 1992 examination.  These symptoms 
would not be sufficient for a rating higher than 20 percent under 
DC 5293.  Additionally, according to the evidence, his condition 
appears to be the result of the improper alignment of his 
vertebrae on account of his scoliosis, rather than due to 
herniated or ruptured discs characteristic of IVDS.  Moreover, 
although he did complain of some central low back pain, he did 
not appear to have severe nerve root impingement as required for 
a more severe characterization of IVDS.

As for a higher rating under DC 5295, the Veteran did have 
listing of the spine to the side necessary for the 40 percent 
rating.  However, his listing of the spine to the side is due to 
his idiopathic scoliosis, and he did not have the accompanying 
damage to the musculature of his back seen in severe lumbosacral 
strain.  He did not have muscle spasms or severe back pain or 
loss of forward bending or loss of lateral motion due to those 
pain and spasms.  The severity of symptoms contemplated by the 40 
percent rating, in which a muscle injury is so severe that it 
causes curvature of the spine, is a more severe condition than 
his developmental deformity where the musculature is essentially 
intact.

Therefore, the Veteran's condition would be most appropriately 
rated at the 20 percent level between December 1992 and June 
1999.

C.	Additional Ratings for Associated Lower Extremity 
Radiculopathy

In the February 2009 decision, the Board also assigned separate 
ratings for radiculopathy of the left lower extremity and right 
lower extremity.  The earlier effective date for the grant of 
service connection for the underlying low back disability does 
not alter the effective date of these additional ratings.  
See Meeks v. West, 12 Vet. App. 352 (1999).



Additionally, for the time period from December 29, 1992, to June 
2, 1999, ratings for neurological symptoms of low back 
disabilities were considered or encompassed in the ratings for 
the low back disability.  It was not until the September 23, 
2002, amendment to the regulations pertaining to intervertebral 
disc syndrome (IVDS) that low back disabilities such as the one 
at hand could be additionally rated based on either the total 
duration of incapacitating episodes over the past 12 months or 
separate evaluations of its chronic orthopedic and neurological 
manifestations combined under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

As such, the Board finds no basis on which to assign separate 
ratings for radiculopathy for the time period from December 1992 
to June 1999.

III.  Effective Date Earlier than April 9, 2004, for the Grant of 
a Separate Rating for the Associated Radiculopathy of the Left 
Lower Extremity

The Veteran is also seeking an earlier effective date for the 
assignment of a separate rating for the radiculopathy of his left 
lower extremity associated with his low back disability.  In a 
September 2, 2004, letter he specifically requested service 
connection for a left leg condition, possible nerve involvement, 
secondary to his service-connected low back condition.  When the 
claim was eventually granted in September 2005, the RO considered 
that September 2, 2004, letter as a claim for service connection 
and used that date as the effective date of service connection.  

If treated as a claim for service connection secondary to the 
back condition, then the September 2, 1999, effective date would 
be proper.  If a Veteran files a claim for service connection for 
the disability within one year of his separation from service, 
and the claim is granted, then he is entitled to an effective 
date retroactive to the day following his discharge from service.  
See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
Otherwise, according to 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the absolute earliest effective date that he may 
receive is the date that he eventually filed a claim.

However, as the Veteran had a pending claim for an increased 
rating for his low back condition on September 2, 2004, the claim 
for radiculopathy into the left lower extremity could have been 
treated as part of the increased-rating claim, especially 
inasmuch as he was alleging additional disability that was part 
and parcel of his low back disability.  This would have allowed 
for an earlier effective date than if the claim was treated as a 
free-standing claim for service connection.

The three possible dates that may be assigned on an increased-
rating claim depending on the facts of the case are:

(1) if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).

Here, the Veteran filed his original claim for service connection 
in December 1992.  When he was eventually granted service 
connection in September 2002, he filed a NOD with the 40 percent 
rating assigned - at which time his claim became one for an 
increased rating rather than for service connection.  But the 
rating cannot precede the grant of service connection, so the 
absolute earliest effective date in this case is the date of the 
claim, December 1992.  However, as discussed in the preceding 
section, the regulation that allowed for separate ratings for 
orthopedic and neurological symptoms of low back disabilities did 
not become effective until September 23, 2002.  Prior to 
September 23, 2002, the rating for the Veteran's low back 
disability would be considered to have encompassed both the 
orthopedic and neurological symptoms.

The Board's February 2009 decision, as implemented by the RO's 
May 2009 rating decision, found that the increase in the 
Veteran's disability occurred after the filing of the claim and 
first became factually ascertainable on April 9, 2004, during his 
VA compensation examination on that date.  
38 C.F.R. § 3.400(o)(1).

So the question becomes whether the Veteran is entitled to the 40 
percent rating for the associated radiculopathy of the left lower 
extremity earlier than April 9, 2004.  There is a reference to 
intermittent bilateral radiculopathy in the September 2000 VA 
examination report and a reference to radiating pain in the 
November 2002 letter from the Veteran's private physician.  But 
as discussed in the Board's February 2009 decision, the first 
evidence of significant neurological symptoms is during the April 
2004 VA examination.  Therefore, the assignment of April 9, 2004, 
as the effective date of the separate rating for this additional 
disability is appropriate on these facts.


ORDER

An earlier effective date of December 29, 1992, is granted for 
the award of service connection for the low back disability - 
coinciding with the initial date of receipt of this claim, 
subject to the statutes and regulations governing the payment of 
VA compensation.

However, the claim for an effective date earlier than April 9, 
2004, for the assignment of a separate rating for the associated 
radiculopathy of the left lower extremity is denied.




REMAND

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination, 
especially where the available evidence is too old for an 
adequate assessment of the Veteran's current condition.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

The Court of Veterans Claims has held that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008);  Stefl 
v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The January 2008 VA examination only briefly discussed the 
Veteran's left knee disability and did not include adequate 
findings to properly rate this disability.  So another 
examination is needed to ascertain the present severity of this 
disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for another VA 
examination to reassess the severity of 
his left knee disability.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
examiner for review of the pertinent 
medical and other history.  The Veteran 
is hereby advised that failure to report 
for this examination, without good cause, 
may have adverse consequences on this 
pending claim.

2.	Then readjudicate this remaining claim in 
light of the additional evidence.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


